
	

113 S735 IS: Survivor Benefits Improvement Act of 2013
U.S. Senate
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 735
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2013
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve
		  benefits and assistance provided to surviving spouses of veterans under laws
		  administered by the Secretary of Veterans Affairs, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Survivor Benefits Improvement Act
			 of 2013.
		2.Extension of
			 initial period for increased dependency and indemnity compensation for
			 surviving spouses with childrenSection 1311(f)(2) of title 38, United
			 States Code, is amended by striking two-year and inserting
			 five-year.
		3.Eligibility for
			 dependency and indemnity compensation, health care, and housing loans for
			 surviving spouses who remarry after age 55Subparagraph (B) of section 103(d)(2) of
			 title 38, United States Code, is amended to read as follows:
			
				(B)The remarriage after age 55 of the
				surviving spouse of a veteran shall not bar the furnishing of benefits
				specified in paragraph (5) to such person as the surviving spouse of the
				veteran.
				.
		4.Benefits for
			 children of certain Thailand service veterans born with spina bifida
			(a)In
			 generalSubchapter III of chapter 18 of title 38, United States
			 Code, is amended by adding at the end the following new section:
				
					1822.Benefits for
				children of certain Thailand service veterans born with spina bifida
						(a)Benefits
				authorizedThe Secretary may provide to any child of a veteran of
				covered service in Thailand who is suffering from spina bifida the health care,
				vocational training and rehabilitation, and monetary allowance required to be
				paid to a child of a Vietnam veteran who is suffering from spina bifida under
				subchapter I of this chapter as if such child of a veteran of covered service
				in Thailand were a child of a Vietnam veteran who is suffering from spina
				bifida under such subchapter.
						(b)Spina bifida
				conditions coveredThis section applies with respect to all forms
				and manifestations of spina bifida, except spina bifida occulta.
						(c)Veteran of
				covered service in ThailandFor purposes of this section, a
				veteran of covered service in Thailand is any individual, without regard to the
				characterization of that individual's service, who—
							(1)served in the
				active military, naval, or air service in Thailand, as determined by the
				Secretary in consultation with the Secretary of Defense, during the period
				beginning on January 9, 1962, and ending on May 7, 1975; and
							(2)is determined by
				the Secretary, in consultation with the Secretary of Defense, to have been
				exposed to a herbicide agent during such service in Thailand.
							(d)Herbicide
				agentFor purposes of this section, the term herbicide
				agent means a chemical in a herbicide used in support of United States
				and allied military operations in Thailand, as determined by the Secretary in
				consultation with the Secretary of Defense, during the period beginning on
				January 9, 1962, and ending on May 7,
				1975.
						.
			(b)Clerical
			 amendments
				(1)Subchapter
			 headingThe heading for subchapter III of chapter 18 of such
			 title is amended by inserting and Thailand after Korea.
				(2)Table of
			 sectionsThe table of sections at the beginning of chapter 18 of
			 such title is amended—
					(A)by striking the
			 item relating to subchapter III and inserting the following new item:
						
							
								Subchapter III—Children of
				certain Korea and Thailand service veterans born with spina
				bifida
							
							;
					and(B)by inserting
			 after the item relating to section 1821 the following new item:
						
							
								1822. Benefits for children of
				certain Thailand service veterans born with spina
				bifida.
							
							.
					5.Pilot program on
			 grief counseling in retreat settings for surviving spouses of veterans who die
			 while serving on active duty in the Armed Forces
			(a)Pilot program
			 required
				(1)In
			 generalCommencing not later than 180 days after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall carry out,
			 through the Readjustment Counseling Service of the Veterans Health
			 Administration, a pilot program to assess the feasibility and advisability of
			 providing grief counseling services described in subsection (b) in group
			 retreat settings to surviving spouses of veterans who die while serving on
			 active duty in the Armed Forces.
				(2)Participation
			 at election of surviving spouseThe participation of a surviving
			 spouse in the pilot program under this section shall be at the election of the
			 surviving spouse.
				(b)Covered
			 servicesThe services provided to a surviving spouse under the
			 pilot program shall include the following:
				(1)Information and
			 counseling on coping with grief.
				(2)Information about
			 benefits and services available to surviving spouses under laws administered by
			 the Secretary.
				(3)Such other
			 information and counseling as the Secretary considers appropriate to assist a
			 surviving spouse under the pilot program with adjusting to the death of a
			 spouse.
				(c)LocationsThe
			 Secretary shall carry out the pilot program at not fewer than six locations as
			 follows:
				(1)Three locations
			 at which surviving spouses with dependent children are encouraged to bring
			 their children.
				(2)Three locations
			 at which surviving spouses with dependent children are not encouraged to bring
			 their children.
				(d)DurationThe
			 pilot program shall be carried out during the two-year period beginning on the
			 date of the commencement of the pilot program.
			(e)Reports
				(1)In
			 generalNot later than 180 days after the completion of the first
			 year of the pilot program and not later than 180 days after the completion of
			 the pilot program, the Secretary shall submit to Congress a report on the pilot
			 program.
				(2)ContentsEach
			 report submitted under paragraph (1) shall contain the findings and conclusions
			 of the Secretary as a result of the pilot program, and shall include such
			 recommendations for the continuation or expansion of the pilot program as the
			 Secretary considers appropriate.
				(f)DefinitionsIn
			 this section, the terms active duty, surviving
			 spouse, and veteran have the meanings given such terms in
			 section 101 of title 38, United States Code.
			
